DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (United States Patent Application Publication 2014/0173600) in view of Shah et al. (United States Patent Application Publication 2020/0410628).
As per claim 1, Ramakrishnan teaches the invention substantially as claimed including a method of interfacing with a hypervisor in a computing system, which includes a processor having at least three hierarchical privilege levels ([0010], Depending on the deployment type for system virtualization, there are three tiers of I/O virtualizations)  including a third privilege level more privileged than a second privilege level ([0004], The mapping of physical addresses to virtual addresses of a given task is controlled by a kernel of the OS through a mechanism referred to as demand paging; [0013], Tier 3 I/O virtualization is software device virtualization that runs inside the server boxes based on hypervisors or VMMs. Tier 3 I/O virtualization focuses on enhancing the overall scalability and utilization of devices like GPUs, storage devices and NICs. Tier 3 I/O virtualization enables concurrent use of I/O devices by multiple guest OS'es. Initially, tier 3 I/O virtualization used to emulate hardware devices in software. A virtual device driver that is loaded into a guest OS emulates device operations in software by communicating with a software layer in the host (e.g., a hypervisor). The virtual device driver cooperates with the native device drivers of the host to perform the I/O operations) , the second privilege level more privileged than a first privilege level ([0011], Tier 1 I/O virtualization is connectivity virtualization. Tier 1 I/O virtualization focuses on the optimization of the data center floor to improve the efficiency of physical connectivity, cabling, routing/switching, power distribution etc. For example, XSIGO.RTM. data center fabric minimizes physical connections across servers and provides a high speed and low-latency interconnect among servers; and [0012], Tier 2 I/O virtualization is hardware device virtualization. Tier 2 I/O virtualization focuses on making multiple virtual hardware endpoints available for use across multiple physical servers; and), the method comprising: 
	identifying an input/output (I/O) space instruction, not supported by the processor , to be performed for backdoor communication between the hypervisor and guest software executing in a virtual machine (VM) managed by the hypervisor ([0067], Hypervisor 160 has counterpart back-end drivers including back-end GPU driver 173, back-end storage driver 174, and back-end NIC driver 175. When a guest user application performs a graphics operation, graphics system calls 130 go through the virtual file system 135, front-end GPU virtual device driver 143, back-end GPU virtual device driver 173, and the host native GPU device driver 183 to operate on the host GPU device 193. Similarly, storage system calls 130 operate on host storage device 194, and network system calls 130 operate on host NIC device 195. The pairs of split-drivers including front-end drivers 143, 144, 145, and back-end drivers 173, 174, 175 collaborate with each other to operate on the host devices including host GPU device 193, host storage device 194, and host NIC device 195, through the native GPU driver 183, native storage driver 184, and native NIC driver 185 when executing guest applications 120. Because the split-drivers have device-specific knowledge, the guest application 120 is benefited from device optimization (e.g., hardware acceleration) available in the actual hardware device), the hypervisor executing at the third privilege level ([0013], Tier 3 I/O virtualization is software device virtualization that runs inside the server boxes based on hypervisors or VMMs. Tier 3 I/O virtualization focuses on enhancing the overall scalability and utilization of devices like GPUs, storage devices and NICs. Tier 3 I/O and
	executing an instruction, by the guest software executing at the first or second privilege level ([0012], Tier 2 I/O virtualization is hardware device virtualization. Tier 2 I/O virtualization focuses on making multiple virtual hardware endpoints available for use across multiple physical servers), which is trapped to the third privilege level ([0067], The pairs of split-drivers including front-end drivers 143, 144, 145, and back-end drivers 173, 174, 175 collaborate with each other to operate on the host devices including host GPU device 193, host storage device 194, and host NIC device 195, through the native GPU driver 183, native storage driver 184, and native NIC driver 185 when executing guest applications 120. Because the split-drivers have device-specific knowledge, the guest application 120 is benefited from device optimization (e.g., hardware acceleration) available in the actual hardware device). 

	Ramakrishnan fails to specifically teach, writing one or more parameters to one or more registers of the processor that are mapped to one or more unsupported registers used by the I/O space instruction; and writing a value indicative of the I/O space instruction to a designated register of the processor.
	However, Shah teaches, writing one or more parameters to one or more registers of the processor  ([0097], The graphics processor is controlled by register writes to one or more control registers; [0118], Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline; and [0145], CPU 1520 programs the GPU 1500 through GPU-specific commands, shown in FIG. 15, in a producer-consumer model. The graphics driver programs GPU commands into the command buffer 1512) that are mapped to one or more unsupported registers used by the I/O space instruction ([0147], To protect privileged resources, that is, the I/O registers and PTEs, corresponding accesses from the graphics drivers 1628 in user VMs 1631-1632 and the privileged VM 1620, are trapped and forwarded to the virtualization mediator 1622 in the privileged VM 1620 for emulation); and
	writing a value indicative of the I/O space instruction to a designated register of the processor ([0059], the graphics processor communicates via a memory mapped I/O interface to registers on the graphics processor and with commands placed into the processor memory; [0097], The graphics processor is controlled by register writes to one or more control registers; and [0119], 3D pipeline 922 is triggered via an execute 934 command or event. In some embodiments, a register write triggers command execution; [0145], CPU 1520 submits the commands to the GPU 1500 by updating the tail, while the GPU 1500 fetches commands from head).
	Ramakrishnan and Shah are analogous because they are each related to managing virtual machine resource access using paravirtualization. Ramakrishnan teaches a method of dynamic device virtualization to provide virtual machine access to various hardware devices using hypercalls (Abstract, The compute hypervisor manages an efficient use of CPU and memory of a host and the device hypervisor manages a device connected to the host by exploiting hardware acceleration of the device; and [0081], the stub drivers make hypercalls to the host to clone themselves, and thereby enabling themselves to make direct calls into DDI APIs of the host native device drivers. In the case of dynamic driver generation (dynamic driver generation based cloning, DDG-CLONING), the host generates a set of fully functional virtual device drivers that knows how to directly call into the DDI APIs of the host native device drivers, and pushes them up to the guest OS (e.g., through a hidden RAMDISK or through the device manager client 541)). Shah also teaches a method of dynamic device virtualization to provide virtual machine access to various hardware devices using hypercalls (Abstract, graphics virtualization circuitry to perform tile-based allocation of the processing resources to a plurality of virtual machines in accordance with a specified virtualization policy, the virtual machines to be executed in a virtualized execution environment; and [0149],virtualization mediator 1611 uses hypercalls to access the physical GPU 1600). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Ramakrishnan would be modified with the mechanisms for servicing guest I/O requests using various dedicated registers taught by Shah in order to execute non-native requests issued by virtual machines. Therefore, it would have been obvious to combine the teachings of Ramakrishnan and Shah. 

As per claim 2, Shah teaches, further comprising: 
	trapping, at the hypervisor, the instruction executed by the guest software ([0147], To protect privileged resources, that is, the I/O registers and PTEs, corresponding accesses from the graphics drivers 1628 in user VMs 1631-1632 and the privileged VM 1620, are trapped and forwarded to the virtualization mediator 1622 in the privileged VM 1620 for emulation; and [0149], the peripheral input/output (PIO) accesses are trapped. All the trapped accesses are forwarded to the virtualization mediator 1622 for emulation while the virtualization mediator 1611 uses hypercalls to access the physical GPU 1600; and [0154], once VM 1730 is trapped into hypervisor 1710, hypervisor 1710 may manipulate a vGPU instance, e.g., vGPU 1760A, and determine whether VM 1730 may access virtual GPU devices in vGPU 1760A); 
	reading the value from the designated register to identify the I/O space instruction to perform ([0059], the graphics processor communicates via a memory mapped I/O interface to registers on the graphics processor and with commands placed into the processor memory; [0119], 3D pipeline 922 is triggered via an execute 934 command or event. In some embodiments, a register write triggers command execution; and [0145], CPU 1520 submits the commands to the GPU 1500 by updating the tail, while the GPU 1500 fetches commands from head); and 
	reading the one or more parameters from the one or more registers of the processor to obtain the parameters of the I/O space instruction to perform ([0059], the graphics processor communicates via a memory mapped I/O interface to registers; [0098], command streamer 803 directs the operation of a vertex fetcher 805 that reads vertex data from memory and executes vertex-processing commands provided by command streamer 803; and [0118], Commands and associated parameters that are passed to the graphics processor via the 3D primitive 932 command are forwarded to the vertex fetch function in the graphics pipeline).

As per claim 3, Shah teaches, wherein the I/O space instruction is one of: an instruction to read from a port or an instruction to write to a port ([0079], thread execution logic 600 includes …a data port 614; and [0086], the data port 614 provides a memory access mechanism for the thread execution logic 600 output processed data to memory for processing on a graphics processor output pipeline. In some embodiments, the data port 614 includes or couples to one or more cache memories (e.g., data cache 612) to cache data for memory access via the data port).

As per claim 4, Shah teaches, wherein the I/O space instruction is one of: an instruction to write to a port or an instruction to repeatedly write to a port ([0079], thread execution logic 600 includes …a data port 614; and [0086], the data port 614 provides a memory access mechanism for the thread execution logic 600 output processed data to memory for processing on a graphics processor output pipeline. In some embodiments, the data port 614 includes or couples to one or more cache memories (e.g., data cache 612) to cache data for memory access via the data port).


As per claim 7, Shah teaches, wherein the value indicative of the I/O space instruction includes a portion indicative of transfer size ([0110], For some commands an explicit command size 908 is expected to specify the size of the command. In some embodiments, the command parser automatically determines the size of at least some of the commands based on the command opcode), a portion indicative of transfer direction ([0109], The exemplary graphics processor command format 900 of FIG. 9A includes data fields to identify a target client 902 of the command), and a portion indicative of instruction type ([0109], The exemplary graphics processor command format 900 of FIG. 9A includes…a command operation code (opcode) 904, and the relevant data 906 for the command. A sub-opcode 905 …are also included in some commands).

As per claim 8, this is the “non-transitory computer readable medium” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant.
As per claim 9, this claim is similar to claim 2 and is rejected for the same reasons.

As per claim 10, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 15, this is the “system” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant.
As per claim 16, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 4 and is rejected for the same reasons.

	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ramakrishnan-Shah as applied to claims 1, 8, and 15 and in further view of Futagami et al. (Secure Out-of-band Remote Management of Virtual Machines with Transparent Passthrough, December 3, 2018, ACM, Proceedings of the 34th Annual Computer Security Applications Conference, New York, NY).
As per claim 5, Shah teaches wherein the one or more parameters comprise ..an output value ([0109], The exemplary graphics processor command format 900 of FIG. 9A includes data fields to identify… a command operation code (opcode) 904, and the relevant data 906 for the command. A sub-opcode 905 … are also included in some commands). 
	Ramakrishnan-Shah fails to specifically teach, wherein the one or more parameters comprise an I/O port address .
	However, Futagami teaches, wherein the one or more parameters comprise an I/O port address (Pg. 434, Section 4.2, If that I/O request is for port-mapped I/O, the cloud hypervisor examines the port address used in the I/O instruction that has caused a VM exit).
	The combination of Ramakrishnan-Shah and Futagami are analogous because they are each related to managing virtual machine resource access using paravirtualization. Ramakrishnan  (Pg. 430, When a user VM issues I/O requests to virtual devices, VSBypass intercepts them and securely processes them in shadow devices outside the virtualized system. Since I/O for out-of-band remote management is completely processed outside the virtualized system; Pg. 432, Shadow devices run outside the cloud VM and process I/O requests of user VMs like virtual devices inside the virtualized system. Users can access shadow devices, instead of virtual devices, for secure out-of-band remote management; and Pg. 435, If the interrupt mechanism is para-virtualized, only the guest hypervisor can send virtual interrupts to user VMs…The address is sent to the specified shadow device with a pseudo I/O request. The shadow device can map the memory page of the ring buffer by specifying the physical address to the hypercall… When the interrupt server detects the write of virtual interrupts, it reads that information and sends a virtual interrupt to the user VM via the guest hypervisor by issuing a hypercall. Since the redirection of virtual interrupts depends on the interrupt server and the guest hypervisor in an untrusted virtualized system). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Ramakrishnan-Shah would be modified with the I/O request parameters taught by Futagami in order to execute non-native requests issued by virtual machines by specified devices. Therefore, it would have been obvious to combine the teachings of Ramakrishnan-Shah and Futagami. 


As per claim 6, Shah teaches, wherein the one or more parameters comprise an…. a number of repetitions to perform the I/O space instruction ([0109], The exemplary graphics 
	Ramakrishnan-Shah fails to specifically teach, wherein the one or more parameters comprise an I/O port address [and], and a number of repetitions to perform the I/O space instruction.
	However, Futagami teaches, wherein the one or more parameters comprise an I/O port address (Pg. 434, Section 4.2,  If that I/O request is for port-mapped I/O, the cloud hypervisor examines the port address used in the I/O instruction that has caused a VM exit), [and] a virtual address of a memory of the computing system (Pg. 6, Section 435, Since the memory is also para-virtualized in Dom0, the obtained physical address guest is one of the cloud VM. The address is sent to the specified shadow device with a pseudo I/O request. The shadow device can map the memory page of the ring buffer by specifying the physical address to the hypercall).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 6 and is rejected for the same reasons.’

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199